DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 15, as amended to include the previous contained allowable subject matter of claim 16, the prior-art does not teach a rotary electrical machine with an enclosure comprising: a stator disposed in the enclosure and comprising windings; a rotor comprising a body fastened to a shaft which rotates about a central axis, the rotor being mounted to rotate in the stator and comprising first recesses housing magnetic flux generators and second recesses providing magnetic flux barriers, the first and second recesses being elongated and running along the central axis; bearings, which each support one end of the rotating shaft; a front flange and a rear flange respectively disposed at two opposite front and rear ends of the enclosure, the front and rear flanges each including a seal for sealing the enclosure, an inner face, an outer face and a central housing receiving one of the bearings, the inner face of the flanges comprising fins disposed on a peripheral part of the central housing; and a cooling system comprising internal fans, each internal fan being fixedly mounted on the rotating shaft between the body of the rotor and one of the bearings to provide, upon rotation of the shaft, a first air flow in the second recesses of the rotor and a second air flow between each internal fan and the inner face of the front flange or the rear flange, and wherein each internal fan comprises an inner face, an outer face, a central opening for passage of the rotating shaft and an alternation of open radial sectors and closed radial sectors which divide a surface of the internal fan and are separated by radial walls which are orthogonal to the central axis which provide protruding blades on an outer face of the internal fan.
Claims 17-33 are allowable for their dependency on claim 15.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834